Order
PER CURIAM:
Mother, R.M., appeals the trial court’s order terminating her parental rights to A.M. (“Son”). Mother raises three points on appeal: (1) the trial court erred when it determined that Mother has a permanent mental condition that prevents her from providing adequate care for Son and that she failed to care for Son; (2) the trial court erred when it determined that the harmful conditions giving the court jurisdiction over the case initially continued to exist, justifying termination; and (3) the trial court abused its discretion in finding that the best interests of the child justified termination. We affirm the trial court’s judgment. Rule 84.16(b).